Judgment, Supreme Court, New York County (Richard F. Braun, J.), entered September 12, 2006, which granted respondent’s motion to dismiss petitioner’s Freedom of Information Law application as time-barred, and dismissed the petition, unanimously affirmed, without costs.
If petitioner was dissatisfied with respondent Police Department’s denial of his first request for all police records relating to his 1996 arrest, he was required, in order to preserve his right to judicial review, to exhaust his administrative remedies by filing an administrative appeal within 30 days (Matter of Jamison v Tester, 300 AD2d 194 [2002]). Belated judicial review of that denial cannot be based on petitioner’s second request for the same records, albeit more specifically described (id.). Concur—Tom, J.P., Saxe, Sullivan, Gonzalez and Sweeny, JJ.